O’Connor, J.
(concurring in part and dissenting in part). The plaintiffs seek recovery from the defendant insurance agents on both tort and contract theories. I agree that the plaintiffs may be entitled to recover on their third-party beneficiary contract claims despite O’Donnell’s not having *197sustained any loss. Therefore, as the court does, I would vacate the judgment as to the third-party beneficiary, contract claims and remand those claims for further proceedings. I do not agree, however, that the judgment should be vacated and further proceedings conducted with respect to the assigned tort and contract claims.
As a matter of law, O’Donnell’s tort claims are without merit because, as the judge observed in his memorandum of decision, “under the terms of the settlement agreement, O’Donnell was never liable for the amount of judgment in excess of the available insurance coverage.” Any failure of the defendants to satisfy their duty to O’Donnell to exercise reasonable care for O’Donnell’s benefit did not result in damage to O’Donnell. Such negligence, therefore, as a matter of law did not result in O’Donnell’s having a meritorious tort claim which O’Donnell could assign to the plaintiff. Surely, the plaintiffs should not be regarded as having meritorious claims against the defendants sounding in tort for negligence based on the plaintiffs’ alleged losses due to the defendant insurance agents’ failure to fulfil duties they owed, as a matter of law, not to the plaintiffs but to O’Donnell alone.
The principle that the plaintiffs received by assignment no more viable a tort claim than O’Donnell possessed, applies equally to the plaintiffs’ contract claims based on assignment from O’Donnell (as distinguished from third-party beneficiary claims). O’Donnell could not convey what O’Donnell did not have. Having suffered no loss as a result of the defendants’ alleged failure to obtain the insurance coverage the defendants had contracted to obtain, the defendants had no contract claim (other than for nominal damages, perhaps) to transfer to the plaintifls.